Citation Nr: 0632906	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-23 010	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.  

2. Entitlement to service connection for coronary artery 
disease. 

3. Entitlement to service connection for numbness of the 
hands.

4. Entitlement to service connection for numbness of the 
feet.

5. Entitlement to service connection for blurred vision.  

6. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 


FINDINGS OF FACT

1. There is no medical evidence diagnosing post-traumatic 
stress disorder. 

2. Coronary artery disease to include coronary artery bypass 
grafting is unrelated to service. 

3. There is no medical evidence of numbness of the hands.

4. There is no medical evidence of numbness of the feet. 

5. There is no medical evidence of blurred vision. 

6. Bilateral hearing loss for the purpose of VA disability 
compensation is not shown. 




CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.304(f) (2006).  

2. Coronary artery disease to include coronary artery bypass 
grafting, was not incurred or aggravated by service, or 
service connection may not be presumed.  38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2006).  

3. Numbness of the hands was not incurred or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  
 
4. Numbness of the feet was not incurred or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

5. Blurred vision was not incurred or aggravated by service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2006).  

6. Bilateral hearing loss was not incurred in or aggravated.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2006).  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran VCAA notice by letter, dated in 
May 2002.  The notice included the type of evidence needed to 
substantiate the claims of service connection, that is, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was informed that VA 
would obtain service, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or authorization VA to obtain such records on his behalf.  He 
was asked to submit evidence, which would include that in his 
possession, in support of his claims.  The notice included 
the general provision for the effective date of the claims, 
that is, the date of receipt of the claims.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability assignable) 

To the extent that the degree of disability assignable was 
not provided, as the claims are denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, the RO has 
obtained the veteran's service medical records, as well as VA 
medical records.  With regard to the claims of service 
connection for post-traumatic stress disorder and hearing 
loss, the veteran has been afforded examinations.  With 
regard to the other claims of service connection claims, a VA 
medical examination or VA medical opinion is not necessary to 
decide the claims.  38 U.S.C.A. §5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2005).  Specifically, the claims suffer from 
various combinations of the following defects: the veteran 
did not receive treatment for the claimed symptoms during 
service, the claims file does not contain competent evidence 
showing that the veteran has the claimed condition, and/or 
the claims file does not contain competent evidence showing 
that the claimed condition is related to the veteran's 
service or a service-connected condition.  Finally, there is 
no indication of the existence of additional evidence to 
substantiate the claims, and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

In April 2004, the RO issued a statement of the case.  
Thereafter, additional medical evidence was received.  In May 
2006, the Board notified the veteran that it could not 
adjudicate his claims without a waiver of initial review of 
the evidence by the RO, and the veteran was invited to waive 
the initial review of the evidence by the RO.  The veteran 
did not respond to the request for a waiver of the evidence, 
but as none of the evidence has a bearing on the issues, the 
evidence is not pertinent and a remand for initial review of 
the evidence by the RO is not required.  38 C.F.R. § 
20.1304(c). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.

Post-traumatic Stress Disorder

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The service medical records, including the report of 
separation examination, contain no complaint, finding, or 
history of post-traumatic stress disorder. 

After service, VA records, dated between 2002 and 2004, 
document a history of depression.  On VA examination in 
October 2002, the diagnosis was anxiety disorder.  The 
examiner found that the veteran did not meet the criteria for 
post-traumatic stress disorder.  

As there is no competent medical evidence to show that the 
veteran currently has post-traumatic stress disorder, there 
can be no valid claim for service connection. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 



As the Board may consider only independent medical evidence 
to support its finding and as there is no medical evidence, 
diagnosing post-traumatic stress disorder, the preponderance 
of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Coronary Artery Disease to include Coronary Artery Bypass 
Grafting 

The veteran asserts that he has coronary artery disease, 
secondary to post-traumatic stress disorder.  

As decided above, the Board has denied service connection for 
post-traumatic stress disorder, and therefore no factual or 
legal basis exists to support the claim of secondary service 
connection. 

As for direct service connection, cardiovascular disease, 
which applies to coronary artery disease, will be presumed to 
have been incurred in service if manifested to a compensable 
degree or more within one year after service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

The service medical records, including the report of 
separation examination, contain no abnormal cardiac findings.  
In February 1971, an EKG was normal.  

After service, VA records, dated between 2002 and 2004, 
document coronary artery disease with a myocardial infarction 
in 2002 with a history, dating to 1996 of coronary artery 
disease and coronary artery bypass surgery, almost 25 years 
after separation from service. 

As coronary artery disease was not shown to have onset during 
service, as coronary artery disease was not manifested to a 
compensable degree within one-year of service, as there is no 
competent evidence of a nexus between coronary artery disease 
to include coronary artery bypass grafting and service, and 
as the Board may consider only independent medical evidence 
to support its finding, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

Bilateral Numbness of the Hands and Feet 

The service medical records, including the report of 
separation examination, contain no findings of numbness of 
the hands or feet. 

After service, VA records, dated between 2002 and 2004, 
disclose no disability manifested by numbness of the hands or 
feet.  

As there is no competent medical evidence to show that the 
veteran currently has numbness of the hands or feet, there 
can be no valid claims for service connection. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

As the Board may consider only independent medical evidence 
to support its finding and as there is no medical evidence of 
numbness of the hands or feet, the preponderance of the 
evidence is against the claims, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Blurred Vision

Refractive error may be service connected where there is 
evidence of superimposed injury or disease during service 
that resulted in the refractive error.  Monroe v. Brown, 4 
Vet. App. 513, 514- 15 (1993); VAOPGCPREC 82-90; 55 Fed. Reg. 
45,711 (1990).  Absent such superimposed injury or disease 
during service, refractive error of the eye is not a disease 
or injury within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c). 

The service medical records including the induction 
examination report, dated in April 1969, shows that the 
veteran had distant vision of 25/20, corrected to 20/20, in 
the right eye and 20/20 vision in the left eye.  On 
separation examination, the veteran reported a history of an 
eye injury.  The examiner noted no residuals of an eye 
injury.  The eye examination was normal and vision was 20/20 
in each eye.  There was no finding or history of blurred 
vision. 

After service, VA records, dated between 2002 and 2004, 
disclose no medical evidence of blurred vision. 

Other than refractive error, which is not a disability for 
the purpose of VA disability compensation, there is no 
competent medical evidence to show that the veteran currently 
has blurred vision.  In the absence of evidence of current 
disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As the Board may consider only independent medical evidence 
to support its finding and as there is no medical evidence of 
current blurred vision, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385. 

The service medical records, including the report of 
separation examination, do not document hearing loss for VA 
purposes. 

After service, VA records, dated between 2002 and 2004, 
consist of a report of VA audiology examination, dated in 
September 2002.  The audiological results were as follows:

At the tested frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz on the RIGHT the thresholds were 20, 20, 15, 15, and 15 
decibels, respectively; and on the LEFT at the same 
frequencies, the thresholds were 15, 10, 15, 25, and 20 
decibels, respectively.  Speech recognition ability was 100 
percent in each ear.  The diagnosis was normal hearing. 

In the absence of medical evidence of hearing loss that meets 
the standard for hearing disability as defined by 38 C.F.R. 
§ 3.385, the claim of service connection for hearing loss 
fails.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for coronary artery disease is denied. 

Service connection for numbness of the hands is denied.

Service connection for numbness of the feet is denied.

Service connection for blurred vision is denied.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


